UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 08-1053



PROVIDENT LIFE & ACCIDENT INSURANCE COMPANY,

               Plaintiff - Appellee,

          v.


KEVIN M. CLARKE,

               Defendant - Appellant.



                            No. 08-1400



PROVIDENT LIFE & ACCIDENT INSURANCE COMPANY,

               Plaintiff - Appellee,

          v.


KEVIN M. CLARKE,

               Defendant - Appellant.




                            No. 08-1401



PROVIDENT LIFE & ACCIDENT INSURANCE COMPANY,

               Plaintiff - Appellee,
             v.


KEVIN M. CLARKE,

                  Defendant - Appellant.




Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:06-cv-00792-JCC-BRP)


Submitted:    June 26, 2008                  Decided:      June 30, 2008


Before KING and DUNCAN, Circuit Judges, and WILKINS, Senior Circuit
Judge.


No. 08-1053 dismissed; Nos. 08-1400        and   08-1401    affirmed   by
unpublished per curiam opinion.


Kevin M. Clarke, Appellant Pro Se. Brenna Kathleen Newman, Edward
Hutton Starr, TROUTMAN & SANDERS, LLP, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                 - 2 -
PER CURIAM:

            These consolidated appeals arise out of the same district

court civil action, in which Provident Life and Accident Insurance

Company (“Provident”) alleged Kevin Clarke perpetrated insurance

fraud.   The parties signed a settlement agreement, the validity of

which Clarke thereafter disputed in district court.

            First, in Case No. 08-1053, Kevin Clarke seeks to appeal

the district court’s order granting Provident’s motion to enforce

the settlement agreement and denying Clarke’s motion to nullify the

settlement agreement.     Parties are accorded thirty days after the

entry of the district court’s final judgment or order to note an

appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or reopens

the appeal period under Fed. R. App. P. 4(a)(6).               This appeal

period is “mandatory and jurisdictional.”         Browder v. Dir., Dep’t

of Corr., 434 U.S. 257, 264 (1978) (quoting United States v.

Robinson, 361 U.S. 220, 229 (1960)).

            The district court’s order was entered on the docket on

November 2, 2007, and Clarke’s notice of appeal and motion for an

extension of time to appeal were filed on December 19, 2007.

Clarke’s notice of appeal was untimely filed, and the district

court’s finding that Clarke failed to demonstrate excusable neglect

necessary   to   extend   the   appeal   period   was   not   an   abuse   of

discretion.   See Thompson v. E.I. DuPont de Nemours & Co., Inc., 76


                                  - 3 -
F.3d 530, 533 (4th Cir. 1996).            Accordingly, we dismiss Clarke’s

appeal in No. 08-1053.

            Next, in Case No. 08-1400, Clarke seeks to appeal the

district    court’s   order   denying     his   motion   to   alter   or   amend

judgment.    The motion was not timely under Fed. R. Civ. P. 59(e),

and relief was not warranted under Fed. R. Civ. P. 60(b) because

the motion simply sought reconsideration of the issues already

decided by the district court.             See CNF Constructors, Inc. v.

Donohoe     Constr.   Co.,    57   F.3d    395,   401.   (4th    Cir.      1995).

Accordingly, we affirm the district court’s order in No. 08-1400.*

            Finally, in Case No. 08-1401, Clarke appeals the district

court’s order denying his motion for appointment of counsel.

Finding no abuse of discretion, see Miller v. Simmons, 814 F.2d

962, 964-65 (4th Cir. 1987), we affirm for the reasons stated by

the district court.      See Provident Life and Accident Ins. Co. v.

Clarke, No. 1:06-cv-00792-JCC) (E.D. Va. Mar. 19, 2008).




     *
      To the extent that Clarke seeks to appeal the denial of his
motion for an extension of time to file a notice of appeal, which
was submitted in the same document as his motion to alter and
amend, we likewise dismiss the appeal for the reasons stated above
in our dismissal of Case No. 08-1053.

                                    - 4 -
          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.


                                            No. 08-1053 DISMISSED
                                             No. 08-1400 AFFIRMED
                                             No. 08-1401 AFFIRMED




                              - 5 -